Per Curiam.
It has been conclusively established by the evidence presented in this proceeding that the respondent had been guilty of using the services of Louis Solomon and Max Solomon, laymen, to solicit and procure retainers in personal injury cases pursuant to agreement to pay them a part of the fees collected by him in such cases. It further appears that payments were made by him to them in accordance with this agreement. Between the years 1925 and 1932 the respondent obtained retainers in more than 800 cases through the efforts of Louis Solomon and Max Solomon.
The respondent should be disbarred.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Respondent disbarred.